  
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1527 
In the House of Representatives, U. S.,

July 30 (legislative day, July 29), 2010
 
RESOLUTION 
Congratulating the United States Men’s National Soccer Team for its inspiring performance in the 2010 FIFA World Cup. 
 
 
Whereas the United States Men’s National Soccer Team made the Nation proud and impressed fans around the world with steadfast play and an impressive performance in the 2010 FIFA World Cup; 
Whereas the team won its group in the FIFA World Cup for the first time since 1930; 
Whereas Nacogdoches, Texas, native Clint Dempsey scored a goal against England in the opening match to ensure a tie; 
Whereas Landon Donovan of Redlands, California, and Michael Bradley of Manhattan Beach, California, each scored goals against Slovenia to tie the match and put the United States in position to advance to the second round with a win over Algeria; 
Whereas the team advanced to the Round-of-16 with a 1–0 victory over Algeria, the first FIFA World Cup victory for the United States in 8 years and its fifth shutout in FIFA World Cup play; 
Whereas Landon Donovan clinched the victory over Algeria with the second of his three goals in the 2010 FIFA World Cup in dramatic fashion in the first minute of added time following 90 minutes of exhausting play by both sides; 
Whereas Landon Donovan now holds the all-time United States records for FIFA World Cup career appearances at 12 and FIFA World Cup career goals at 5; 
Whereas the United States demonstrated that it can compete with the elite soccer programs in the world; and 
Whereas the team's achievement reflects the growth in popularity of soccer in the United States and the importance of athletic participation for building character and confidence in the Nation’s youth: Now, therefore, be it  
 
That the House of Representatives— 
(1)congratulates the United States Men’s National Soccer Team for its historic performance in the 2010 FIFA World Cup; 
(2)recognizes the United States Men’s National Soccer Team head coach Bob Bradley of Manhattan Beach, CA, the team’s coaching, training, and administrative personnel, and each of the players for their tenacious play and dedication to excellence, including Tim Howard of North Brunswick, New Jersey, Jonathan Spector of Arlington Heights, Illinois, Carlos Bocanegra of Alta Loma, California, Michael Bradley of Manhattan Beach, California, Oguchi Onyewu of Olney, Maryland, Steve Cherundolo of San Diego, California, DaMarcus Beasley of Ft. Wayne, Indiana, Clint Dempsey of Nacogdoches, Texas, Herculez Gomez of Las Vegas, Nevada, Landon Donovan of Redlands, California, Stuart Holden of Houston, Texas, Jonathan Bornstein of Los Alamitos, California, Ricardo Clark of Jonesboro, Georgia, Edson Buddle of New Rochelle, New York, Jay DeMerit of Green Bay, Wisconsin, José Torres of Longview, Texas, Jozy Altidore of Boca Raton, Florida, Brad Guzan of Homer Glen, Illinois, Maurice Edu of Fontana, California, Robbie Findley, of Phoenix, Arizona, Clarence Goodson of Alexandria, Virginia, Benny Feilhaber of Irvine, California, and Marcus Hahnemann of Seattle, Washington; and 
(3)commends the United States Soccer Federation, the United States Soccer Foundation, and coaches and parents of young soccer players around the country for their role in the success of soccer in the United States. 
 
Lorraine C. Miller,Clerk.
